     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9621 Page 1 of 10



1       Sharre Lotfollahi (SB 258913)        David A. Perlson (Ca. Bar No. 209502)
        sharre.lotfollahi@kirkland.com       davidperlson@quinnemanuel.com
2       Benjamin Yaghoubian (SB 292318)      QUINN EMANUEL URQUHART &
3       benjamin.yaghoubian@kirkland.com     SULLIVAN, LLP
        KIRKLAND & ELLIS LLP                 50 California Street, 22nd Floor
4       2049 Century Park East, Suite 3700   San Francisco, California 94111-4788
        Los Angeles, CA 90067                Telephone: (415) 875-6600
5       310-552-4200                         Facsimile: (415) 875-6700
6
        Garret A. Leach (pro hac vice)       David A. Nelson (Ill. Bar No. 6209623)
7       garret.leach@kirkland.com            davenelson@quinnemanuel.com
        Megan M. New (pro hac vice)          QUINN EMANUEL URQUHART &
8       megan.new@kirkland.com               SULLIVAN, LLP
        Nikhil Krishnan (SB 300616)          191 N. Wacker Drive Suite 2700
9       Nikhil.krishnan@kirkland.com         Chicago, IL 60606
10      Kyle M. Kantarek (pro hac vice)      Telephone: (312) 705-7400
        kyle.kantarek@kirkland.com           Facsimile: (312) 705-7401
11      KIRKLAND & ELLIS LLP
        300 North LaSalle                    Attorneys for Defendant,
12      Chicago, IL 60654                    GOOGLE LLC
13      312-862-2000

14      Attorneys for Plaintiff
        IMPACT ENGINE, INC.
15
                                 UNITED STATES DISTRICT COURT
16
                                SOUTHERN DISTRICT OF CALIFORNIA
17
18
       IMPACT ENGINE, INC.,                     CASE NO. 3:19-cv-01301-CAB-DEB
19
                   Plaintiff,
20                                              JOINT MOTION FOR
             vs.
21                                              DETERMINATION OF
       GOOGLE LLC,                              DISCOVERY DISPUTE
22
                   Defendant.                   Hearing Date:
23                                              Time:
                                                Judge: Hon. Daniel E. Butcher
24                                              Courtroom: 3A
25
26
27
28
     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9622 Page 2 of 10



1                                     INTERROGATORY NO. 15
2      I.      IMPACT ENGINE’S REQUEST AND GOOGLE’S RESPONSE
3              Impact Engine’s Interrogatory No. 15: Identify and describe in detail the business
4      and financial reasons for You making, using, making available for use, offering to sell, and
5      selling Ad Creation Tools,1 Ad Distribution Tools, 2 Ad Sharing Tools,3 and Ad Tracking
6      Tools4 including any benefits or advantages You and customers derive from such tools,
7      and an identification of any reports, studies, or investigations by You or on Your behalf
8      regarding those benefits or advantages.
9              Google’s Response to Interrogatory No. 15:
10             Google incorporates by reference its General Objections. Google further objects to
11     this interrogatory on the grounds that it (i) is vague and ambiguous, including with respect
12     to the terms and phrases “business and financial reasons,” “using,” “offering to sell,”
13     “selling,” “Ad Creation Tools,” “Ad Distribution Tools,” “Ad Sharing Tools,” “Ad
14     Tracking Tools,” “benefits,” “advantages,” “customers,” “reports,” “studies,” and
15     “investigations;” (ii) is vague and indecipherable, in particular the terms “Ad Creation
16
17     1
            “Ad Creation Tools” includes Display Ad Builder, Ad Gallery, Creatives Next,
18          AdWords Next, Ad Canvas, and YouTube Video Builder, and to the extent different,
            any other online tools provided by Google in Google AdWords, Google Ads, Display
19          & Video 360, and YouTube Video Builder for creation of Responsive Display Ads,
            Responsive Ads, Smart Display Ads, Image ads, App Promotion ads, Video ads,
20          Product Shopping ads, Showcase Shopping ads, Travel ads, Local ads, Hotel ads,
            Discovery ads, Gmail ads, Lightbox ads, Remarketing ads, and any similar ad types.
21
       2
22          “Ad Distribution Tools” includes any functionality for ad serving, targeting,
            distributing, and/or distribution in Google AdWords, Google Ads, and Display & Video
23          360.
24     3
            “Ad Sharing Tools” includes any functionality for sharing ads, including through linked
25          accounts or providing a shareable link, in Google AdWords, Google Ads, Display &
            Video 360, and YouTube Video Builder.
26     4
            “Ad Tracking Tools” includes any functionality for tracking the performance of ads,
27          including any recipient interaction with ads, distributed through the Accused
            Functionalities.
28

                                                     2
       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE        Case No. 3:19-cv-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9623 Page 3 of 10



1      Tools,” “Ad Distribution Tools,” “Ad Sharing Tools,” and “Ad Tracking Tools” to the
2      extent the definitions of those terms go beyond the functionalities accused of infringement,
3      and purport to include unspecified Google tools; (iii) seeks a narrative response as the
4      information is more appropriately sought through other forms of discovery, such as
5      depositions; (iv) is duplicative other discovery, including noticed 30(b)(6) deposition
6      topics; (v) is vague as to the level of detail sought; (vi) is compound to the extent it seeks
7      identification and description of “business and financial reasons for [] making, using,
8      making available for use, offering to sell, and selling” the “Ad Creation Tools, Ad
9      Distribution Tools, Ad Sharing Tools, and Ad Tracking Tools,” and the benefits or
10     advantages of those tools; and (vii) seeks information that is not relevant to a claim or
11     defense of any party or to the subject matter of this action and is not proportional to the
12     needs of the case, considering the importance of the issues at stake in the action, the amount
13     in controversy, the parties’ relative access to relevant information, the parties’ resources,
14     the importance of the discovery in resolving the issues, and whether the burden or expense
15     of the proposed discovery outweighs its likely benefit, including to the extent that it seeks
16     information about “Ad Creation Tools, Ad Distribution Tools, Ad Sharing Tools, and Ad
17     Tracking Tools,” which are broader than the functionalities accused of infringement.
18           Subject to and without waiving the foregoing General and Specific Objections,
19     Google responds as follows: Pursuant to Federal Rule of Civil Procedure 33(d), Google
20     identifies the following documents from which information responsive to this interrogatory
21     may be derived or ascertained: GOOG-IMPE-00004175; GOOG-IMPE-00004240;
22     GOOG-IMPE-00004560; GOOG-IMPE-00004582; GOOG-IMPE-00004631; GOOG-
23     IMPE-00004836; GOOG-IMPE-00005045; GOOG-IMPE-00005221; GOOG-IMPE-
24     00005303; GOOG-IMPE-00005362; GOOG-IMPE-00005398; GOOG-IMPE-00005535;
25     GOOG-IMPE-00005650; GOOG-IMPE-00005683; GOOG-IMPE-00008181; GOOG-
26     IMPE-00010891; GOOG-IMPE-00011009; GOOG-IMPE-00011014; GOOG-IMPE-
27     00013661; GOOG-IMPE-00033606; GOOG-IMPE-00035253; GOOG-IMPE-00035354;
28

                                                     3
       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE         Case No. 3:19-cv-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9624 Page 4 of 10



1      GOOG-IMPE-00036105; GOOG-IMPE-00036821; GOOG-IMPE-00043697; GOOG-
2      IMPE-00048352; GOOG-IMPE-00062845; GOOG-IMPE-00067876.
3            Impact Engine’s February 26, 2021 Offer re Interrogatory No. 15:
4            Impact Engine has provided the following explanation to Google regarding the
5      information it is seeking through Interrogatory 15: Impact Engine is seeking a response
6      that identifies in detail the reasons—business and financial—for Google making, using,
7      making available for use, offering to sell, and selling the Tools identified in Interrogatory
8      No. 15. This should include any benefits or advantages Google or customers derive from
9      offering or using these Tools. Impact Engine does not know what Google’s business or
10     financial reasons might be, but possible examples include: (1) customers find the Tools
11     user friendly, (2) ads created and distributed using the Tools look better than other ads, (3)
12     ads created and distributed using the Tools have broader reach than other ad platforms, (4)
13     specific Tools drive increases in revenue, or (5) qualitative and/or quantitative reasons for
14     any revenue changes attributable to the Tools. Google’s response to Interrogatory No. 15
15     should also cite to documents that evince or support any reasoning on a reason-by-reason
16     basis throughout the response (i.e., not a block citation to Rule 33(d)).
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE         Case No. 3:19-cv-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9625 Page 5 of 10



1      II.      IMPACT ENGINE’S ARGUMENT TO COMPEL A RESPONSE
2               Impact Engine (IE) seeks an order compelling Google to provide a substantive,
3      narrative response to Interrogatory No. 15. The parties have met and conferred several
4      times regarding Interrogatory No. 15, and IE provided further explanation in writing
5      regarding the information sought, as set forth above. Despite this, Google has refused to
6      provide a written, substantive response such that its only response remains a Rule 33(d)
7      citation to 28 documents. Interrogatory No. 15 is relevant to IE’s damages case and
8      specifically to apportionment of damages, if necessary, to reflect the value attributable to
9      the infringing functionalities. Google objects to providing any written, substantive
10     information, alleging a substantive response is irrelevant, overbroad, unduly burdensome,
11     and not its preferred method of discovery.5 Google’s refusal is improper and a substantive
12     response should be compelled.
13              First, Google’s reliance on a Rule 33(d) response is insufficient. In order for Google
14     to rely solely on Rule 33(d), “the answer to the interrogatory must be capable of being
15     determined by examining records without further explanation, and second, the burden of
16     ascertaining the answer from the documents must ‘be substantially the same for either
17     party.’” Kaneka Corp. v. Zhejiang Med. Co., Ltd., 2016 WL 11266869, at *8 (C.D. Cal.
18     Oct. 18, 2016). Neither condition is satisfied here. Google’s 33(d) response identifies user
19     feedback on proposed changes to certain features, such as scrolling through ads,
20     suggestions for different asset types to include in an ad, or adding a merchant link to
21     Lightbox Ads. See Ex. 1 (GOOG-IMPE-00004175); Ex. 2 (GOOG-IMPE-00004836); Ex.
22     3 (GOOG-IMPE-00008181). While Google did cite to user studies, those documents do
23     not provide any information regarding the business and financial reasons that Google
24     makes the identified tools available to consumers, or the benefits or advantages Google or
25
       5
26           Google also objects to common terms and phrases as “vague and ambiguous:” “business
             and financial reasons,” “using,” “offering to sell,” “selling,” “benefits,” “advantages,”
27           “customers,” “reports,” “studies,” and “investigations.” These cannot and should not be
             a legitimate basis for withholding relevant discovery.
28

                                                       5
       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE           Case No. 3:19-cv-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9626 Page 6 of 10



1      its customers derive from those tools. IE is unable to determine from the cited documents
2      the full answer without additional explanation from Google. Further, it is incredibly
3      burdensome for IE to guess the answer to Interrogatory No. 15 when the information sought
4      is uniquely in Google’s possession, placing a much lower burden on Google to respond.
5            Second, Google argues that providing a response to the interrogatory would be
6      burdensome and would require it to conduct an investigation beyond the scope of the case.
7      Not so. As an initial matter, through its February 26 proposal, IE provided Google with
8      specific information about what the interrogatory seeks. That scope would not require the
9      investigation Google presumes it would need to conduct. But more importantly, the
10     accused functionalities in this case are Google Ads (including its predecessor product,
11     Google AdWords), Display & Video 360 (including its predecessor product, Google
12     Doubleclick), and YouTube Video Builder. Doc. No. 154 at 2-3. The claims asserted in
13     this case cover ad creation, distribution, tracking, and sharing such that the “Tools” as
14     defined are highly relevant. Id. at 3. While Google has attempted to unilaterally narrow
15     the accused functionalities and limit discovery to only some ad creation tools within
16     Google Ads, Judge Bencivengo recently permitted IE to serve amended infringement
17     contentions to address Google’s purported concerns about the scope of the accused
18     products in this case. Doc. No. 156. Thus, the interrogatory seeks information that is
19     directly relevant to the demand for and value of the accused products in this case.
20           Finally, Google’s preference that it provide responsive information through a
21     deposition is immaterial. IE may take discovery in the manner of its choosing. See Heller
22     v. City of Dallas, 303 F.R.D. 466, 493 (N.D. Tex. 2014) (“Rule 26(d)(2)(A) generally
23     dictates that Plaintiffs may seek information through an interrogatory even if Defendant
24     believes the subject matter would be better explored through a deposition.”). IE is entitled
25     to a response to this interrogatory before it deposes Google’s witnesses so that IE can
26     depose those witnesses regarding the response itself. This is a common—indeed, typical—
27     approach to discovery. Google cannot refuse to provide relevant discovery simply because
28     it disagrees with the discovery mechanism chosen by IE.

                                                    6
       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE        Case No. 3:19-cv-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9627 Page 7 of 10



1      III.   GOOGLE’S RESPONSE
2             The Court should deny IE’s request for a further interrogatory response. This broad
3      interrogatory requires Google to reconstruct the business plan for various ads-related tools
4      and to provide the results of its investigation in a narrative exposition that includes
5      document citations. Google would need to interview current and potentially former
6      employees who designed, tested, and approved each tool, and search for and review their
7      emails and files. Undertaking these tasks for the Accused Functionalities would be an
8      enormous undertaking.6 Even more, this interrogatory, as framed by IE, imposes an even
9      greater burden because it is not limited to the “Accused Functionalities.” Rather, it is
10     directed to sweeping categories of “Ad Creation Tools, Ad Distribution Tools, Ad Sharing
11     Tools, and Ad Tracking Tools,” which by definition could include “tools” that are not
12     accused. Especially given IE’s overbroad definitions, it would be impossible to identify
13     in narrative form all the “business and financial reasons” for implementing every ad
14     creation, distribution, sharing and tracking tools in Google’s ads systems. This Court has
15     found that “[t]o the extent [a] Plaintiff seeks every minute detail and narratives about [a]
16     subject incident . . . , written discovery is not the proper vehicle to obtain such detail.”
17     Anokiwave, Inc. v. Rebeiz, No. 318-CV-629-JLS-MDD, 2019 WL 3935817, at *1 (S.D.
18     Cal. Aug. 20, 2019).
19            Despite the undue burden imposed by this interrogatory, Google provided a
20     reasonable and substantive response by producing and identifying “reports, studies, or
21
       6
22         IE defined “Accused Functionality” or “Accused Functionalities” as “includ[ing] the
           functionalities identified in Impact Engine’s infringement contentions to date, and any
23         future amendments to those infringement contentions.” In its Preliminary Infringement
           Contentions, IE accused four specific functionalities of patent infringement—Display
24         Ad Builder/Ad Gallery, Responsive Display Ads, Lightbox Ads, Ad Canvas—and later
25         added YouTube Video Builder. These are referred to herein as the “accused
           functionalities.” On March 8, 2021, IE served “Final Infringement Contentions” that
26         attempt to add accused products. This is improper under the Patent Local Rules, and
           Google intends to move to strike IE’s “Final Infringement Contentions.” Judge
27         Bencivengo has indicated she intends to address any disputes regarding the accused
           functionalities. IE’s claim that the Court permitted “Final Infringement Contentions”
28         in their current form is incorrect.
                                                    7
       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE        Case No. 3:19-cv-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9628 Page 8 of 10



1      investigations” pertaining to “benefits and advantages” derived from the relevant tools.
2      Google cited to user studies relating to the accused functionalities, which provide
3      information regarding advertiser preferences and perceived benefits, and is responsive to
                                                                     7
4      IE’s specific request for “identification” of such studies.       Google separately produced
5      financial and metrics information relating to the accused functionalities and for Display &
6      Video Ads generally, which IE can evaluate for trends or impact on revenue. Contrary to
7      IE’s argument, Google is not required to expound on the information in the documents or
8      prepare an analysis of business and financial factors for purposes of this litigation. IE seeks
9      an outline for depositions of Google fact witnesses that goes far beyond information
10     prepared in the ordinary course of business and is akin to expert testimony; Google has no
11     obligation to prepare such a response. IE should ask its questions during depositions. See
12     Heilman v. Silva, Case No. 13-cv-2984, 2015 WL 1632693, at *3 (S.D. Cal. Apr. 13, 2015)
13     (“Interrogatories are not designed to elicit the type of detailed narrative Plaintiff seeks,” so
14     the “proper recourse to obtain additional details [is] to depose the responding party.”).
15            Following the February 24 teleconference, Google asked IE to explain in writing
16     exactly what IE seeks to try to reach a compromise. IE failed to clarify the specific
17     information sought.      It largely reiterated portions of the interrogatory, which is
18     unenlightening, given that this language is at the crux of the current dispute. For example,
19     IE failed to clarify whether it seeks an overview of the business and financial reasons for
20     developing ad creation platforms generally, or whether historical information regarding the
21     development of the accused functionalities is sufficient. Google should not have to guess
22     as to the interrogatory’s scope. “Discovery requests must state with particularity the
23     information sought,” such that “each interrogatory should consist of a brief, simple, direct,
24     and unambiguous question, dealing with one point only.” AJ Reyes v. Educational Credit
25     Mgmt. Corp., 2016 WL 9488704, at *3 (S.D. Cal. Sept. 20, 2016) (internal quotation and
26     citation omitted). Given the breadth and non-proportional nature of the information sought,
27     the Court should deny IE’s motion to compel a further response.
28     7
           IE’s argument regarding Rule 33(d) thus falls flat. IE asked Google to identify studies.
                                                      8
       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE          Case No. 3:19-cv-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9629 Page 9 of 10



1      DATED: March 19, 2020                   Respectfully submitted,
2                                              KIRKLAND & ELLIS LLP
3                                              By: /s/ Garret A. Leach
                                                   Garret A. Leach
4
5                                               Attorneys for Plaintiff
                                                IMPACT ENGINE, INC.
6
7
8      DATED: March 19, 2020                   QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP
9
                                               By: /s/ David A. Perlson
10                                                 David A. Perlson
11
                                                Attorneys for Defendant
12                                              GOOGLE LLC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9
       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE    Case No. 3:19-cv-01301-CAB-DEB
 Case 3:19-cv-01301-CAB-DEB Document 164 Filed 03/19/21 PageID.9630 Page 10 of 10



1                                CERTIFICATE OF SERVICE
2        The undersigned hereby certifies that a true copy of the foregoing document has been
3    served on March 19, 2021 to all counsel of record who are deemed to have consented to
4    electronic service via the Court’s CM/ECF system per Civil Local Rule 5.4. Any other
5    counsel of record will be served by electronic mail, facsimile, and/or overnight delivery.
6
7    DATED: March 19, 2021                             KIRKLAND & ELLIS LLP
8
9                                                   By: /s/ Garret A. Leach
                                                        Garret A. Leach
10
11                                                  Attorneys for Plaintiff
                                                    IMPACT ENGINE, INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CERTIFICATE OF SERVICE                                    Case No. 3:19-cv-01301-CAB-DEB
